DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.

Response to Amendment
This Office Action is in response to applicant’s communication filed on June 16th, 2022. The Applicant’s remark and amendments to the claims were considered with the results that follow. 
In response to the last Office action, claims 1 and 17 are amended. As a result, claims 1-20 are pending in this office action.
Applicant’s argument to the rejections under 35 U.S.C 112 as being indefinite to being unclear to which “images of the first set” or “images of the second set” refer to have overcome the rejection. The applicant amended the claims to clarify which set the images refer to. The rejection have been withdrawn due to the arguments filed on June 16th, 2022.

Response to Arguments
Applicant’s arguments, see pg. 3-4, filed on June 16th, 2022, with respect to the rejection of independent claims 1, 10, and 17 under 35 U.S.C 103, where the applicant asserts that the Gokturk nor Yang does not teach or suggest “generate a first index from the first set of images without referencing images of the second set of images in the first index, the first index being associated with the first entity; generate a second index from the second set of images without referencing images of the first set of images in the second index, the second index being associated with the second entity” as as recited in independent claims 1, 10, and 17. 

Examiner respectfully disagrees. The first limitation recites, “generate a first index from the first set of images without referencing images of the second set of images in the first index, the first index being associated with the first entity”. The claim above indicates to generate a first index of including the first set of images without including the images of the second set. In order to do that, it would need to reference the first set of images based on the first entity. Thus, examiner interprets that based on the query being retrieve to determine a search results must be provided with a identifier identify by the query against the database to perform the search result. 

Thus, Gokturk indicates on [0207], “The user-interface 1110 and/or search module 1120 may identify criteria from the inputs, and use criteria in generating a query that can be used as a basis for identifying items from an index that satisfy the criteria of the query”. 

Gokturk later indicates on [0292], “When the query is received, the identifiers provided or identified by query are referenced against the database to determine the search result. The identifiers may include signatures of the object identified by the image portion, either provided in the query or determined through data contained in the query. For example, user-specified text entry may be used as a required qualifier, and the visual signature of the selected image may be used to search in the class of images that satisfy the qualifier {Examiner correlates the second set of images as associated to the text and metadata that is recognized from the input of the image and the visual signature in the selected image is recognized to generated the set of classes of images to satisfy the qualifier}”.

	Applicant later argues that the prior arts do not teach or suggest, “generate a second index from the second set of images without referencing images of the first set of images in the second index, the second index being associated with the second entity”.

The claim above indicates to generate a second index from the second set of images without referencing images of the first set of images in the second index, the second index being associated with the second entity. In order to do that, it would need to reference the second set of images based on the second entity. Thus, examiner interprets that based on the query being retrieve to determine a search results must be provided with a identifier identify by the query against the database to perform the search result. 

Thus, Gokturk indicates on [0207], “The user-interface 1110 and/or search module 1120 may identify criteria from the inputs, and use criteria in generating a query that can be used as a basis for identifying items from an index that satisfy the criteria of the query”. 

Gokturk later indicates on [0292], “When the query is received, the identifiers provided or identified by query are referenced against the database to determine the search result. The identifiers may include signatures of the object identified by the image portion, either provided in the query or determined through data contained in the query. For example, user-specified text entry may be used as a required qualifier, and the visual signature of the selected image may be used to search in the class of images that satisfy the qualifier {Examiner correlates the second set of images as associated to the text and metadata that is recognized from the input of the image and the visual signature in the selected image is recognized to generated the set of classes of images to satisfy the qualifier}”.

	As such, Gokturk teaches the above limitations as recited above.  

Applicant’s arguments, see pg. 3-4, filed on June 16th, 2022, with respect to the rejection of independent claims 1, 10, and 17 under 35 U.S.C 103, where the applicant asserts that the Gokturk nor Yang does not teach or suggest “select the first index rather than the second index based on the identifier for the first entity” as as recited in independent claims 1, 10, and 17. 

Examiner respectfully disagrees. The first limitation recites, “select the first index rather than the second index based on the identifier for the first entity”. The claim above indicates to select a first index rather than the second index based on the identifier of the first entity. That is to perform the selection of the first index rather than the second index based on the identifier, the query received must be provided with identifiers in the query to reference against the database and used the identifiers that include the signature to perform the selection to search the class of images to satisfy the qualifier. 

Gokturk indicates on [0292], “When the query is received, the identifiers provided or identified by query are referenced against the database to determine the search result. The identifiers may include signatures of the object identified by the image portion, either provided in the query or determined through data contained in the query. For example, user-specified text entry may be used as a required qualifier, and the visual signature of the selected image may be used to search in the class of images that satisfy the qualifier”.

As such, Gokturk teaches the above limitations as recited above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2013/0132236 issued to Gokturk et al. (hereinafter as “Gokturk”) in further view of Non- Patent Literature. "Visual Search at eBay" authored by FAN YANG et al. (hereinafter as "Yang").

	Regarding claim 1, Gokturk teaches a system for visual search, the system comprising (Gokturk: [0220]; In performing a visual search in which the user's input is image data, the may be required to submit or specify a visual sample. In one embodiment, the visual sample corresponds to an object image of the user's preference or specification. A similarity search may be performed using that image as the search input): a set of processors (Gokturk: [0045];  Furthermore, one or more embodiments described herein may be implemented through the use of instructions that are executable by one or more processors);

 a storage apparatus comprising instructions, which, when executed by the set of processors (Gokturk: [0045];  Furthermore, one or more embodiments described herein may be implemented through the use of instructions that are executable by one or more processors), cause the system to perform operations to:

 receive, from a device under control of a first entity (Gokturk: [0212]; In making the input, an implementation provides for code to execute, from, for example, the user terminal or the server of the third-party site. [0281]; With embodiments described herein, the term third-party or remote means a person, party or location that is outside of the domain or administrative control of another system or entity), 

a first set of images and metadata corresponding to the images of the first set of images (Gokturk: [0180]-[0181]; Additionally, one or more embodiments provide that the content analysis system 1140 generates or identifies text and metadata from content items 1102 or data associated with content items, for use in establishing text-based data that serves as at least a part of a comparison or matching process in an overall search algorithm. The text and/or metadata may include both (i) text/meta data existing in or with the associated contact record, and/or (ii) text/meta data generated from recognizing or analyzing images. [0292]; For example, user-specified text entry may be used as a required qualifier, and the visual signature of the selected image may be used to search in the class of images that satisfy the qualifier); 

receive, from a device under control of a second entity (Gokturk: [0212]; In making the input, an implementation provides for code to execute, from, for example, the user terminal or the server of the third-party site. Execution of the code causes the content item to be forwarded to content analysis system. [0281]; With embodiments described herein, the term third-party or remote means a person, party or location that is outside of the domain or administrative control of another system or entity {Examiner correlates the second entity as the party that is under control of the device to perform the search}), a second set of images and metadata corresponding to the images of the second set of images(Gokturk: [0180]-[0181]; Additionally, one or more embodiments provide that the content analysis system 1140 generates or identifies text and metadata from content items 1102 or data associated with content items, for use in establishing text-based data that serves as at least a part of a comparison or matching process in an overall search algorithm. The text and/or metadata may include both (i) text/meta data existing in or with the associated contact record, and/or (ii) text/meta data generated from recognizing or analyzing images. [0292]; For example, user-specified text entry may be used as a required qualifier, and the visual signature of the selected image may be used to search in the class of images that satisfy the qualifier {Examiner correlates the second set of images as associated to the text and metadata that is recognized from the input of the image and the visual signature in the selected image is recognized to generated the set of classes of images to satisfy the qualifier}); 

generate a first index from the first set of images without referencing images of the second set of images in the first index, the first index being associated with the first entity (Gokturk: [0207]; The user-interface 1110 and/or search module 1120 may identify criteria from the inputs, and use criteria in generating a query that can be used as a basis for identifying items from an index that satisfy the criteria of the query. [0292]; When the query is received, the identifiers provided or identified by query are referenced against the database to determine the search result. The identifiers may include signatures of the object identified by the image portion, either provided in the query or determined through data contained in the query. For example, user-specified text entry may be used as a required qualifier, and the visual signature of the selected image may be used to search in the class of images that satisfy the qualifier {Examiner correlates the second set of images as associated to the text and metadata that is recognized from the input of the image and the visual signature in the selected image is recognized to generated the set of classes of images to satisfy the qualifier});

 generate a second index from the second set of images without referencing images of the first set of images in the second index, the second index being associated with the second entity (Gokturk: [0207]; The user-interface 1110 and/or search module 1120 may identify criteria from the inputs, and use criteria in generating a query that can be used as a basis for identifying items from an index that satisfy the criteria of the query. [0292]; When the query is received, the identifiers provided or identified by query are referenced against the database to determine the search result. The identifiers may include signatures of the object identified by the image portion, either provided in the query or determined through data contained in the query. For example, user-specified text entry may be used as a required qualifier, and the visual signature of the selected image may be used to search in the class of images that satisfy the qualifier {Examiner correlates the second set of images as associated to the text and metadata that is recognized from the input of the image and the visual signature in the selected image is recognized to generated the set of classes of images to satisfy the qualifier});

 receive, from an application associated with the first entity (Gokturk: [0212]; In making the input, an implementation provides for code to execute, from, for example, the user terminal or the server of the third-party site. Execution of the code causes the content item to be forwarded to content analysis system 1140 for processing…user-input 1136 (FIG. 11)), one or more embodiments provide that the content analysis system 1140 returns image data results 1343), 

a query image, an identifier for the first entity, and metadata corresponding to the query image (Gokturk: [0205]; As an example for an alternative or additional embodiment, the user may specify color, pattern, shape or other feature to be provided in combination (including as an additive combination) with an image returned in the result. [0286]; For example, the image portion may be associated with an identifier that is used to retrieve predetermined image signatures or features, then the signature/features are included in the query), wherein 

the query image, the identifier for the first entity, and the metadata originate from a device operated by a user (Gokturk: [0205]; For example, the user may select a panel containing an image, in which case input in the form of processed image input 1248 and/or text input 1242 may be used to form the search query. As an example for an alternative or additional embodiment, the user may specify color, pattern, shape or other feature to be provided in combination (including as an additive combination) with an image returned in the result. [0286]; For example, the image portion may be associated with an identifier that is used to retrieve predetermined image signatures or features, then the signature/features are included in the query);

select the first index rather than the second index based on the identifier for the first entity (Gokturk: [0207]; The user-interface 1110 and/or search module 1120 may identify criteria from the inputs, and use criteria in generating a query that can be used as a basis for identifying items from an index that satisfy the criteria of the query. [0292]; When the query is received, the identifiers provided or identified by query are referenced against the database to determine the search result. The identifiers may include signatures of the object identified by the image portion, either provided in the query or determined through data contained in the query. For example, user-specified text entry may be used as a required qualifier, and the visual signature of the selected image may be used to search in the class of images that satisfy the qualifier); 

Gokturk does not explicitly teach perform a search of the first index based on the vector; generate a vector representing the query image based upon the query image and the metadata corresponding to the query image; generate a ranking of results of the search using multiple rankers; and return, via the application associated with the first entity, one or more images to the device operated by the user based on the ranking of the results of the search.  

However, Yang teaches perform a search of the first index based on the vector (Yang: Figure 2: Overview of our visual search system. The top part shows image ingestion and indexing. The bottom part illustrates the flow during inference. Our core service accepts a query image from the client, performs category/aspect prediction and hash generation in a single pass, and then sends the results to image ranking service (Section 4.2). The image ranking service takes the top predicted categories and hash of the query image to match against hash in live index to produce an initial recall set of retrieval results. These are further refined by aspect-based re-ranking for better semantic relevance (Section 3.2). 3.3 Deep Semantic Binary Hash; We use a single DNN to predict category as well as to extract binary semantic hash. We also use this network to extract feature vector for aspect prediction. 3.4 Aspect-based Image Re-ranking: Our initial results are obtained by only comparing binary signatures of images. However, we can further improve search relevance by utilizing semantic information from aspect prediction);

generate a vector representing the query image based upon the query image and the metadata corresponding to the query image (Yang: 3.2 Aspect Prediction; Therefore, we embed the image representation from poo/5 layer with a one-hot encoded vector representation of leaf category. This integrates visual appearance and categorical information into one representation. This is particularly useful for our choice of multi-class classifiers. 3.3 Deep Semantic Binary Hash; We use a single DNN to predict category as well as to extract binary semantic hash. We also use this network to extract feature vector for aspect prediction. To further improve speed, we only search for the most similar images from the top predicted leaf categories, so that we can greatly reduce the overhead in an exhaustive search over the entire database covering all categories);

 generate a ranking of results of the search using multiple rankers (Yang: Figure 2: The image ranking service takes the top predicted categories and hash of the query image to match against hash in live index to produce an initial recall set of retrieval results. These are further refined by aspect-based re-ranking for better semantic relevance (Section 3.2). 3.4 Aspect-based Image Re-ranking: Our initial results are obtained by only comparing binary signatures of images. However, we can further improve search relevance by utilizing semantic information from aspect prediction. Figure 5 shows some examples where relevance is improved by aspect re-ranking, For the blue denim skirt, before re-ranking. The first and fourth retrieved images do not match the query in color. We observe that deep features, trained for category classification, might sometimes deprioritize color information, Color matches after re-ranking by aspect value for color…After re-ranking by aspects, brand in top retrieved images match with query); and

 return, via the application associated with the first entity, one or more images to the device operated by the user based on the ranking of the results of the search (Yang: 6.1 User query; Figure 1 shows examples of user interface on ShopBot. Our visual search successfully finds exactly matching products despite noisy background and low quality query images. 6.2 Anchor search; The second use case of visual search in eBay ShopBot is anchor search. Every time a user is presented with a list of products (even if she used text to initiate the search), she can click on the "more like this" button on any of the returned products to refine or broaden initial searches, and to find visually similar items.


    PNG
    media_image1.png
    895
    834
    media_image1.png
    Greyscale

).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Gokturk (teaches receive set of images and metadata corresponding to the images of the first set originating from the first entity and receiving a second set of images metadata corresponding to the second entity and generating the respective index for each set  and obtaining the features in and receiving the query images corresponding to the image) with the teachings of Yang (teaches to include process the query image by generating a vector representing the query image and perform a search on the vector and generate a ranking of the results using multiple rankers). One of ordinary skill in the art would result improving Gokturk’s method selecting indexes by additionally including Yang’s method of performing searching images correlating to match by ranking images utilizing a filter ranker to prevent whole wide search (See Yang 3.3 Deep Sematic Binary Hash). In addition, the references (Gokturk and Yang) teach features that are directed to analogous art and they are directed to the same field of endeavor as Gokturk and Yang are directed to retrieving index data and performing a filter mechanism to classify image data.
Regarding claim 9, the modification of Gokturk and Yang teaches claimed invention substantially as claimed, and Gokturk further teaches the first entity is a first commercial enterprise, wherein the second entity is a second commercial enterprise, and further wherein the first set of images and metadata are associated with products or services of the first entity, and still further wherein the user is a consumer (Gokturk: [0212]; In making the input, an implementation provides for code to execute, from, for example, the user terminal or the server of the third-party site. Execution of the code causes the content item to be forwarded to content analysis system 1140 for processing…user-input 1136 (FIG. 11)), one or more embodiments provide that the content analysis system 1140 returns image data results 1343.  [0281]; With embodiments described herein, the term third-party or remote means a person, party or location that is outside of the domain or administrative control of another system or entity).  

	Regarding claim 10, Gokturk teaches a processor implemented method for visual search, the method comprising (Gokturk: [0220]; In performing a visual search in which the user's input is image data, the may be required to submit or specify a visual sample. In one embodiment, the visual sample corresponds to an object image of the user's preference or specification. A similarity search may be performed using that image as the search input): receiving, from a device under control of a first entity (Gokturk: [0212]; In making the input, an implementation provides for code to execute, from, for example, the user terminal or the server of the third-party site. [0281]; With embodiments described herein, the term third-party or remote means a person, party or location that is outside of the domain or administrative control of another system or entity): receiving, from a device under control of a first entity (Gokturk: [0212]; In making the input, an implementation provides for code to execute, from, for example, the user terminal or the server of the third-party site. [0281]; With embodiments described herein, the term third-party or remote means a person, party or location that is outside of the domain or administrative control of another system or entity), 

a first set of images and metadata corresponding to the first set of images (Gokturk: [0180]-[0181]; Additionally, one or more embodiments provide that the content analysis system 1140 generates or identifies text and metadata from content items 1102 or data associated with content items, for use in establishing text-based data that serves as at least a part of a comparison or matching process in an overall search algorithm. The text and/or metadata may include both (i) text/meta data existing in or with the associated contact record, and/or (ii) text/meta data generated from recognizing or analyzing images. [0292]; For example, user-specified text entry may be used as a required qualifier, and the visual signature of the selected image may be used to search in the class of images that satisfy the qualifier);

 	receiving, from a device under control of a second entity (Gokturk: [0212]; In making the input, an implementation provides for code to execute, from, for example, the user terminal or the server of the third-party site. Execution of the code causes the content item to be forwarded to content analysis system. [0281]; With embodiments described herein, the term third-party or remote means a person, party or location that is outside of the domain or administrative control of another system or entity {Examiner correlates the second entity as the party that is under control of the device to perform the search}), 

a second set of images and metadata corresponding to the second set of images (Gokturk: [0180]-[0181]; Additionally, one or more embodiments provide that the content analysis system 1140 generates or identifies text and metadata from content items 1102 or data associated with content items, for use in establishing text-based data that serves as at least a part of a comparison or matching process in an overall search algorithm. The text and/or metadata may include both (i) text/meta data existing in or with the associated contact record, and/or (ii) text/meta data generated from recognizing or analyzing images. [0292]; For example, user-specified text entry may be used as a required qualifier, and the visual signature of the selected image may be used to search in the class of images that satisfy the qualifier {Examiner correlates the second set of images as associated to the text and metadata that is recognized from the input of the image and the visual signature in the selected image is recognized to generated the set of classes of images to satisfy the qualifier}); 

generating a first index from the first set without referencing images of the second set in the first index, the first index being associated with the first entity (Gokturk: [0207]; The user-interface 1110 and/or search module 1120 may identify criteria from the inputs, and use criteria in generating a query that can be used as a basis for identifying items from an index that satisfy the criteria of the query. [0292]; When the query is received, the identifiers provided or identified by query are referenced against the database to determine the search result. The identifiers may include signatures of the object identified by the image portion, either provided in the query or determined through data contained in the query. For example, user-specified text entry may be used as a required qualifier, and the visual signature of the selected image may be used to search in the class of images that satisfy the qualifier {Examiner correlates the identifiers as way to referenced the specific database to provide the search result});

 	generating a second index from the second set without referencing images of the first set in the second index, the second index being associated with the second entity (Gokturk: [0207]; The user-interface 1110 and/or search module 1120 may identify criteria from the inputs, and use criteria in generating a query that can be used as a basis for identifying items from an index that satisfy the criteria of the query. [0292]; When the query is received, the identifiers provided or identified by query are referenced against the database to determine the search result. The identifiers may include signatures of the object identified by the image portion, either provided in the query or determined through data contained in the query. For example, user-specified text entry may be used as a required qualifier, and the visual signature of the selected image may be used to search in the class of images that satisfy the qualifier {Examiner correlates the identifiers as way to referenced the specific database to provide the search result});

 receiving, from an application associated with the first entity (Gokturk: [0212]; In making the input, an implementation provides for code to execute, from, for example, the user terminal or the server of the third-party site. Execution of the code causes the content item to be forwarded to content analysis system 1140 for processing…user-input 1136 (FIG. 11)), one or more embodiments provide that the content analysis system 1140 returns image data results 1343), 

a query image, an identifier for the first entity, and metadata corresponding to the query image (Gokturk: [0205]; As an example for an alternative or additional embodiment, the user may specify color, pattern, shape or other feature to be provided in combination (including as an additive combination) with an image returned in the result. [0286]; For example, the image portion may be associated with an identifier that is used to retrieve predetermined image signatures or features, then the signature/features are included in the query), wherein 

the query image, the identifier for the first entity, and the metadata originate from a device operated by a user (Gokturk: [0205]; For example, the user may select a panel containing an image, in which case input in the form of processed image input 1248 and/or text input 1242 may be used to form the search query. As an example for an alternative or additional embodiment, the user may specify color, pattern, shape or other feature to be provided in combination (including as an additive combination) with an image returned in the result. [0286]; For example, the image portion may be associated with an identifier that is used to retrieve predetermined image signatures or features, then the signature/features are included in the query); 

selecting the first index rather than the second index based on the identifier for the first entity (Gokturk: [0207]; The user-interface 1110 and/or search module 1120 may identify criteria from the inputs, and use criteria in generating a query that can be used as a basis for identifying items from an index that satisfy the criteria of the query. [0292]; When the query is received, the identifiers provided or identified by query are referenced against the database to determine the search result. The identifiers may include signatures of the object identified by the image portion, either provided in the query or determined through data contained in the query. For example, user-specified text entry may be used as a required qualifier, and the visual signature of the selected image may be used to search in the class of images that satisfy the qualifier);

	Gokturk does not explicitly teach generating a vector representing the query image based upon the query image and the metadata corresponding to the query image; performing a search of the first index based on the vector; generating a ranking of results of the search using multiple rankers; and returning, via the application associated with the first entity, one or more images to the device operated by the user based on the ranking of the results of the search.  

	However, Yang teaches generating a vector representing the query image based upon the query image and the metadata corresponding to the query image (Yang: 3.2 Aspect Prediction; Therefore, we embed the image representation from poo/5 layer with a one-hot encoded vector representation of leaf category. This integrates visual appearance and categorical information into one representation. This is particularly useful for our choice of multi-class classifiers. 3.3 Deep Semantic Binary Hash; We use a single DNN to predict category as well as to extract binary semantic hash. We also use this network to extract feature vector for aspect prediction. To further improve speed, we only search for the most similar images from the top predicted leaf categories, so that we can greatly reduce the overhead in an exhaustive search over the entire database covering all categories);

performing a search of the first index based on the vector (Yang: Figure 2: Overview of our visual search system. The top part shows image ingestion and indexing. The bottom part illustrates the flow during inference. Our core service accepts a query image from the client, performs category/aspect prediction and hash generation in a single pass, and then sends the results to image ranking service (Section 4.2). The image ranking service takes the top predicted categories and hash of the query image to match against hash in live index to produce an initial recall set of retrieval results. lhese are further refined by aspect-based re-ranking for better semantic relevance (Section 3.2). 3.3 Deep Semantic Binary Hash: search for the most similar images from the top predicted leaf categories, so that we can greatly reduce the overhead in an exhaustive search over the entire database covering all categories. Top matches returned from the top categories are merged and ordered again to generate the final ranked list. 3.4 Aspect-based Image Re-ranking: Our initial results are obtained by only comparing binary signatures of images. However, we can further improve search relevance by utilizing semantic information from aspect prediction);

 generating a ranking of results of the search using multiple rankers (Yang: Figure 2: The image ranking service takes the top predicted categories and hash of the query image to match against hash in live index to produce an initial recall set of retrieval results. These are further refined by aspect-based re-ranking for better semantic relevance (Section 3.2). 3.4 Aspect-based Image Re-ranking: Our initial results are obtained by only comparing binary signatures of images. However, we can further improve search relevance by utilizing semantic information from aspect prediction. Figure 5 shows some examples where relevance is improved by aspect re-ranking, For the blue denim skirt, before re-ranking. The first and fourth retrieved images do not match the query in color. We observe that deep features, trained for category classification, might sometimes deprioritize color information, Color matches after re-ranking by aspect value for color, the second example contains a handbag in poor lighting conditions, Due to image quality, we could not get exact match of product. Instead, we get similar bags, Without aspect prediction, the second image is not restricted to the brand in query, After re-ranking by aspects, brand in top retrieved images match with query); and 

returning, via the application associated with the first entity, one or more images to the device operated by the user based on the ranking of the results of the search (Yang: 6.1 User query; Figure 1 shows examples of user interface on ShopBot. Our visual search successfully finds exactly matching products despite noisy background and low quality query images. 6.2 Anchor search; The second use case of visual search in eBay ShopBot is anchor search. Every time a user is presented with a list of products (even if she used text to initiate the search), she can click on the "more like this" button on any of the returned products to refine or broaden initial searches, and to find visually similar items.


    PNG
    media_image1.png
    895
    834
    media_image1.png
    Greyscale

).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Gokturk (teaches receive set of images and metadata corresponding to the images of the first set originating from the first entity and receiving a second set of images metadata corresponding to the second entity and generating the respective index for each set  and obtaining the features in and receiving the query images corresponding to the image) with the teachings of Yang (teaches to include process the query image by generating a vector representing the query image and perform a search on the vector and generate a ranking of the results using multiple rankers). One of ordinary skill in the art would result improving Gokturk’s method selecting indexes by additionally including Yang’s method of performing searching images correlating to match by ranking images utilizing a filter ranker to prevent whole wide search (See Yang 3.3 Deep Sematic Binary Hash). In addition, the references (Gokturk and Yang) teach features that are directed to analogous art and they are directed to the same field of endeavor as Gokturk and Yang are directed to retrieving index data and performing a filter mechanism to classify image data.
	Regarding claim 11, the modification of Gokturk and Yang teaches claimed invention substantially as claimed, and Yang further teaches each of receiving the first set of images and metadata, receiving the second set of images and metadata, generating the first index, generating the second index, receiving the query image, generating the vector, selecting the first index, performing the search, and generating the ranking of the results are performed as separate individual microservices of a microservice architecture (Yang: 3.4 Aspect-based Image Re-ranking; After calculating the aspect matching score, we blend it with the visual appearance score Sappearance (normalized Hamming distance) from image ranking to obtain the final visual seai-ch score to re-rank the initial ranked list of product images, i,e,, effective similarity score 5 = lSappearancc + (l - A)Saspect· Linear combination allo,vs fast computation ,vithout performance degradation Figure 5 shows some examples where relevance is improved by aspect re-ranking, Re-ranking by aspects such as shape of the neckline refines the result to match fine-grained properties while preserving the overall similarity, even though we did not retrieve the exact product. 4.2 Image Ranking; When our core vision service (Figure 7) sends incoming search requests to the image ranking service, the requests could be served be any node in the cluster, referred to as "serving node". Since each node is aware of the state of the cluster, it proxies incoming requests to all other nodes including itself. Each node further looks through partitions assigned to it and finds the closest N listings for a given image hash if it has categories mentioned in the request (Figure 8). Each node divides category partition into a set of sub-partitions of the same number of available CPU cores and executes search in parallel to find the nearest N items).  

	Regarding claim 14, the modification of Gokturk and Yang teaches claimed invention substantially as claimed, and Yang further teaches generating the ranking of the results of the search using multiple rankers includes ranking the results of the search of the first index using a first level ranker to generate first candidates and ranking the first candidates using a second level ranker with application of the second level ranker limited to ranking the first candidates (Yang: 3.4 Aspect-based Image Re-ranking; After calculating the aspect matching score, we blend it with the visual appearance score Sappearance (normalized Hamming distance) from image ranking to obtain the final visual seai-ch score to re-rank the initial ranked list of product images, i,e,, effective similarity score 5 = lSappearancc + (l - A)Saspect· Linear combination allo,vs fast computation ,vithout performance degradation Figure 5 shows some examples where relevance is improved by aspect re-ranking, Re-ranking by aspects such as shape of the neckline refines the result to match fine-grained properties while preserving the overall similarity, even though we did not retrieve the exact product. 4.2 Image Ranking; When our core vision service (Figure 7) sends incoming search requests to the image ranking service, the requests could be served be any node in the cluster, referred to as "serving node". Since each node is aware of the state of the cluster, it proxies incoming requests to all other nodes including itself. Each node further looks through partitions assigned to it and finds the closest N listings for a given image hash if it has categories mentioned in the request (Figure 8). Each node divides category partition into a set of sub-partitions of the same number of available CPU cores and executes search in parallel to find the nearest N items).  

	Regarding claim 15, the modification of Gokturk and Yang teaches claimed invention substantially as claimed, and Yang further teaches removing duplicate images based on results output from ranking the first candidates using the second level ranker (Yang: 3.1 Category Recognition; The network was trained from scratch based on a large set of images from diverse eBay product categories including fashion, toys, electronics, sporting goods, etc. we remove any duplicate images and split the dataset into a training set and a validation set, where every category has images in both training and validation sets. 3.4 Aspect-based Image Re-ranking; Figure 5 shows some examples where relevance is improved by aspect re-ranking, For the blue denim skirt, before re-ranking. The first and fourth retrieved images do not match the query in color. We observe that deep features, trained for category classification, might sometimes deprioritize color information, Color matches after re-ranking by aspect value for color); and 

retrieving metadata associated with results output from ranking the first candidates using the second level ranker (Yang: 3.1 Category Recognition; The network was trained from scratch based on a large set of images from diverse eBay product categories including fashion, toys, electronics, sporting goods, etc. we remove any duplicate images and split the dataset into a training set and a validation set, where every category has images in both training and validation sets. 3.4 Aspect-based Image Re-ranking; Figure 5 shows some examples where relevance is improved by aspect re-ranking, For the blue denim skirt, before re-ranking. The first and fourth retrieved images do not match the query in color. We observe that deep features, trained for category classification, might sometimes deprioritize color information, Color matches after re-ranking by aspect value for color).  

	Regarding claim 16, the modification of Gokturk and Yang teaches claimed invention substantially as claimed, and Yang further teaches receiving the first set of images and metadata includes initially receiving a batch of images and at subsequent times receiving incremental amounts of images to include with the previously generated first index (Yang: 3.4 Aspect-based Image Re-ranking; Figure 5 shows some examples where relevance is improved by aspect re-ranking, For the blue denim skirt, before re-ranking. The first and fourth retrieved images do not match the query in color. We observe that deep features, trained for category classification, might sometimes deprioritize color information, Color matches after re-ranking by aspect value for color. After re-ranking by aspects, brand in top retrieved images match with query, In the third example, straps of the wedding dress get overlooked in the hash representations, re-ranking by aspects such as shape of the neckline refines the result to match fine-grained properties while preserving the overall similarity, even though we did not retrieve the exact product).  

	Regarding claim 17, Gokturk teaches a non-transitory machine-readable storage device comprising instructions (Gokturk: [0039]; These instructions may be carried on a computer-readable medium. Machines shown in figures below provide examples of processing resources and computer-readable mediums on which instructions for implementing embodiments of the invention can be carried and/or executed), 

which when executed by a set of processors (Gokturk: [0039]; Furthermore, one or more embodiments described herein may be implemented through the use of instructions that are executable by one or more processors),

 cause a system to perform operations, the operations comprising: provide a first set of partner application programming interfaces (APIs) for a first entity and a second set of partner APIs for a second entity (Gokturk: [0212]; In making the input, an implementation provides for code to execute, from, for example, the user terminal or the server of the third-party site. Execution of the code causes the content item to be forwarded to content analysis system 1140 for processing…user-input 1136 (FIG. 11)), one or more embodiments provide that the content analysis system 1140 returns image data results 1343.  [0281]; With embodiments described herein, the term third-party or remote means a person, party or location that is outside of the domain or administrative control of another system or entity); 

receive, from a device under control of the first entity and via the first set of partner APIs (Gokturk: [0212]; In making the input, an implementation provides for code to execute, from, for example, the user terminal or the server of the third-party site. Execution of the code causes the content item to be forwarded to content analysis system 1140 for processing…user-input 1136 (FIG. 11)), one or more embodiments provide that the content analysis system 1140 returns image data results 1343.  [0281]; With embodiments described herein, the term third-party or remote means a person, party or location that is outside of the domain or administrative control of another system or entity),

 a first set of images and metadata corresponding to the images of the first set of images (Gokturk: [0180]-[0181]; Additionally, one or more embodiments provide that the content analysis system 1140 generates or identifies text and metadata from content items 1102 or data associated with content items, for use in establishing text-based data that serves as at least a part of a comparison or matching process in an overall search algorithm. The text and/or metadata may include both (i) text/meta data existing in or with the associated contact record, and/or (ii) text/meta data generated from recognizing or analyzing images. [0292]; For example, user-specified text entry may be used as a required qualifier, and the visual signature of the selected image may be used to search in the class of images that satisfy the qualifier);

 receive, from a device under control of the second entity and via the second set of partner APIs, a second set of images and metadata corresponding to the images of the second set of images (Gokturk: [0212]; In making the input, an implementation provides for code to execute, from, for example, the user terminal or the server of the third-party site. Execution of the code causes the content item to be forwarded to content analysis system. [0281]; With embodiments described herein, the term third-party or remote means a person, party or location that is outside of the domain or administrative control of another system or entity {Examiner correlates the second entity as the party that is under control of the device to perform the search}); 

generate a first index from the first set of images without referencing images of the second set of images in the first index, the first index being associated with the first entity (Gokturk: [0207]; The user-interface 1110 and/or search module 1120 may identify criteria from the inputs, and use criteria in generating a query that can be used as a basis for identifying items from an index that satisfy the criteria of the query. [0292]; When the query is received, the identifiers provided or identified by query are referenced against the database to determine the search result. The identifiers may include signatures of the object identified by the image portion, either provided in the query or determined through data contained in the query. For example, user-specified text entry may be used as a required qualifier, and the visual signature of the selected image may be used to search in the class of images that satisfy the qualifier {Examiner correlates the identifiers as way to referenced the specific database to provide the search result}); 

generate a second index from the second set without referencing images of the first set in the second index, the second index being associated with the second entity (Gokturk: [0207]; The user-interface 1110 and/or search module 1120 may identify criteria from the inputs, and use criteria in generating a query that can be used as a basis for identifying items from an index that satisfy the criteria of the query. [0292]; When the query is received, the identifiers provided or identified by query are referenced against the database to determine the search result. The identifiers may include signatures of the object identified by the image portion, either provided in the query or determined through data contained in the query. For example, user-specified text entry may be used as a required qualifier, and the visual signature of the selected image may be used to search in the class of images that satisfy the qualifier {Examiner correlates the identifiers as way to referenced the specific database to provide the search result}); 

receive, from an application associated with the first entity (Gokturk: [0212]; In making the input, an implementation provides for code to execute, from, for example, the user terminal or the server of the third-party site. Execution of the code causes the content item to be forwarded to content analysis system 1140 for processing…user-input 1136 (FIG. 11)), one or more embodiments provide that the content analysis system 1140 returns image data results 1343), 

a query image, an identifier for the first entity, and metadata corresponding to the query image, wherein the query image, the identifier for the first entity, and the metadata originate from a device operated by a user (Gokturk: [0205]; For example, the user may select a panel containing an image, in which case input in the form of processed image input 1248 and/or text input 1242 may be used to form the search query. As an example for an alternative or additional embodiment, the user may specify color, pattern, shape or other feature to be provided in combination (including as an additive combination) with an image returned in the result. [0286]; For example, the image portion may be associated with an identifier that is used to retrieve predetermined image signatures or features, then the signature/features are included in the query);

select the first index rather than the second index based on the identifier for the first entity (Gokturk: [0207]; The user-interface 1110 and/or search module 1120 may identify criteria from the inputs, and use criteria in generating a query that can be used as a basis for identifying items from an index that satisfy the criteria of the query. [0292]; When the query is received, the identifiers provided or identified by query are referenced against the database to determine the search result. The identifiers may include signatures of the object identified by the image portion, either provided in the query or determined through data contained in the query. For example, user-specified text entry may be used as a required qualifier, and the visual signature of the selected image may be used to search in the class of images that satisfy the qualifier); 


	Gokturk does not explicitly teach select the first index rather than the second index based on the identifier for the first entity; generate a vector representing the query image based upon the query image and the metadata corresponding to the query image; perform a search of the first index based on the vector; generate a ranking of results of the search using multiple rankers; and return, via the application associated with the first entity, one or more images to the device operated by the user based on the ranking of the results of the search.  

	However, Yang teaches generate a vector representing the query image based upon the query image and the metadata corresponding to the query image (Yang: 3.2 Aspect Prediction; Therefore, we embed the image representation from poo/5 layer with a one-hot encoded vector representation of leaf category. This integrates visual appearance and categorical information into one representation. This is particularly useful for our choice of multi-class classifiers. 3.3 Deep Semantic Binary Hash; We use a single DNN to predict category as well as to extract binary semantic hash. We also use this network to extract feature vector for aspect prediction. To further improve speed, we only search for the most similar images from the top predicted leaf categories, so that we can greatly reduce the overhead in an exhaustive search over the entire database covering all categories);

perform a search of the first index based on the vector (ang: Figure 2: Overview of our visual search system. The top part shows image ingestion and indexing. The bottom part illustrates the flow during inference. Our core service accepts a query image from the client, performs category/aspect prediction and hash generation in a single pass, and then sends the results to image ranking service (Section 4.2). The image ranking service takes the top predicted categories and hash of the query image to match against hash in live index to produce an initial recall set of retrieval results. These are further refined by aspect-based re-ranking for better semantic relevance (Section 3.2). 3.3 Deep Semantic Binary Hash; We use a single DNN to predict category as well as to extract binary semantic hash. We also use this network to extract feature vector for aspect prediction. 3.4 Aspect-based Image Re-ranking: Our initial results are obtained by only comparing binary signatures of images. However, we can further improve search relevance by utilizing semantic information from aspect prediction);

 generate a ranking of results of the search using multiple rankers (Yang: Figure 2: The image ranking service takes the top predicted categories and hash of the query image to match against hash in live index to produce an initial recall set of retrieval results. These are further refined by aspect-based re-ranking for better semantic relevance (Section 3.2). 3.4 Aspect-based Image Re-ranking: Our initial results are obtained by only comparing binary signatures of images. However, we can further improve search relevance by utilizing semantic information from aspect prediction. Figure 5 shows some examples where relevance is improved by aspect re-ranking, For the blue denim skirt, before re-ranking. The first and fourth retrieved images do not match the query in color. We observe that deep features, trained for category classification, might sometimes deprioritize color information, Color matches after re-ranking by aspect value for color…After re-ranking by aspects, brand in top retrieved images match with query); and

 return, via the application associated with the first entity, one or more images to the device operated by the user based on the ranking of the results of the search (Yang: 6.1 User query; Figure 1 shows examples of user interface on ShopBot. Our visual search successfully finds exactly matching products despite noisy background and low quality query images. 6.2 Anchor search; The second use case of visual search in eBay ShopBot is anchor search. Every time a user is presented with a list of products (even if she used text to initiate the search), she can click on the "more like this" button on any of the returned products to refine or broaden initial searches, and to find visually similar items.


    PNG
    media_image1.png
    895
    834
    media_image1.png
    Greyscale


).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Gokturk (teaches receive set of images and metadata corresponding to the images of the first set originating from the first entity and receiving a second set of images metadata corresponding to the second entity and generating the respective index for each set  and obtaining the features in and receiving the query images corresponding to the image) with the teachings of Yang (teaches to include process the query image by generating a vector representing the query image and perform a search on the vector and generate a ranking of the results using multiple rankers). One of ordinary skill in the art would result improving Gokturk’s method selecting indexes by additionally including Yang’s method of performing searching images correlating to match by ranking images utilizing a filter ranker to prevent whole wide search (See Yang 3.3 Deep Sematic Binary Hash). In addition, the references (Gokturk and Yang) teach features that are directed to analogous art and they are directed to the same field of endeavor as Gokturk and Yang are directed to retrieving index data and performing a filter mechanism to classify image data.
Regarding claim 18, the modification of Gokturk and Yang teaches claimed invention substantially as claimed, and Yang further teaches each of receive the first set of images and metadata, receive the second set of images and metadata, generate the first index, generate the second index, receive the query image, generate the vector, select the first index, perform the search, and generate the ranking are performed as separate individual microservices of a microservice architecture (Yang: 3.4 Aspect-based Image Re-ranking; After calculating the aspect matching score, we blend it with the visual appearance score Sappearance (normalized Hamming distance) from image ranking to obtain the final visual seai-ch score to re-rank the initial ranked list of product images, i,e,, effective similarity score 5 = lSappearancc + (l - A)Saspect· Linear combination allo,vs fast computation ,vithout performance degradation Figure 5 shows some examples where relevance is improved by aspect re-ranking, Re-ranking by aspects such as shape of the neckline refines the result to match fine-grained properties while preserving the overall similarity, even though we did not retrieve the exact product. 4.2 Image Ranking; When our core vision service (Figure 7) sends incoming search requests to the image ranking service, the requests could be served be any node in the cluster, referred to as "serving node". Since each node is aware of the state of the cluster, it proxies incoming requests to all other nodes including itself. Each node further looks through partitions assigned to it and finds the closest N listings for a given image hash if it has categories mentioned in the request (Figure 8). Each node divides category partition into a set of sub-partitions of the same number of available CPU cores and executes search in parallel to find the nearest N items).  

Claims 2-8, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S Patent Application Publication 2013/0127893 issued to Gokturk et al. (hereinafter as “Gokturk”) in view of Non- Patent Literature. "Visual Search at eBay" authored by FAN YANG et al. (hereinafter as "Yang") in further view of U.S Patent 8,554,758 issued to Larson James et al. (hereinafter as "Larson").

Regarding claim 2, the modification of Gokturk and Yang teaches claimed invention substantially as claimed, however the modification of Gokturk and Yang does not explicitly teach the instructions to perform the operations are structured as part of a microservice architecture.

Larson teaches the instructions to perform the operations are structured as part of a microservice architecture (Larson: Col 4, lines 51-56; Various embodiments of a method and apparatus for a general-purpose searchable data service are described. In one embodiment, the searchable data service may be implemented as a Web service that allows developers to store attributes, expressed as {name, value} pairs, that are associated with data objects (entities) in a data store. Col 34, lines 49-57; A searchable data service system may be implemented on a plurality of nodes. The nodes may be located in one data center or may be dispersed across two or more data centers. In one embodiment, the plurality of nodes may include one or more coordinator nodes that implement the coordination subsystem, one or more query nodes (also referred to as query TSAR nodes) that implement the query subsystem, and one or more storage nodes that implement the storage subsystem {Examiner interprets this microservice service as building service in which stores data to deploy}).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Gokturk (teaches receive set of images and metadata corresponding to the images of the first set originating from the first entity and receiving a second set of images metadata corresponding to the second entity and generating the respective index for each set  and obtaining the features in and receiving the query images corresponding to the image) with the teachings of Yang (teaches to include process the query image by generating a vector representing the query image and perform a search on the vector and generate a ranking of the results using multiple rankers) to further include the teachings of Larson (teaches performing the operation utilizing a microservice architecture). One of ordinary skill in the art would result improving incorporating a query cache in which improves queries retrieval more efficiently (See Larson: Col 46, lines 29-34). In addition, the references (Gokturk, Yang, and Larson) teach features that are directed to analogous art and they are directed to the same field of endeavor as Gokturk, Yang, and Larson are directed to retrieving index data and performing a filter mechanism to classify image data.
Regarding claim 3, the modification of Gokturk and Yang teaches claimed invention substantially as claimed, however the modification of Gokturk and Yang does not explicitly teach the microservice architecture includes an application programming interface configured to: receive testing data or changes to the microservice architecture; and provide the testing data or changes to an upgrade coordinator, the upgrade coordinator structured as a microservice of the microservice architecture configuredto distribute the testing data or changes among individual microservices of the microservice architecture.

	Larson teaches the microservice architecture includes an application programming interface configured to: receive testing data or changes to the microservice architecture (Larson:Col 21, lines 34-53; Changes to the query subsystem 206, such as additions or removals of query nodes, may be communicated to the query anode, locators. In one embodiment, one local node locator may be initially updated in response to a change, and the change may then be propagated from that node locator to other node locators on other nodes in accordance with the gossip protocol. The searchable data service may include a communication mechanism among the various nodes and components that, for example, allows the storage and query node locators to monitor changes in the searchable data service implementation); and 

provide the testing data or changes to an upgrade coordinator, the upgrade coordinator structured as a microservice of the microservice architecture configured to distribute the testing data or changes among individual microservices of the microservice architecture (Larson: Col 20, lines 8-22; Request router 202 examines an incoming service request to determine if the request is a storage node request or a query node request, determines an appropriate node ( e.g., storage node or query node) to receive the request, and forwards the request to the determined node the searchable data service implementation. If the request is a storage node request, the client is requesting a write operation ( e.g., add, delete, or replace) to indexing information stored in a bucket).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Gokturk (teaches receive set of images and metadata corresponding to the images of the first set originating from the first entity and receiving a second set of images metadata corresponding to the second entity and generating the respective index for each set  and obtaining the features in and receiving the query images corresponding to the image) with the teachings of Yang (teaches to include process the query image by generating a vector representing the query image and perform a search on the vector and generate a ranking of the results using multiple rankers) to further include the teachings of Larson (teaches performing the operation utilizing a microservice architecture). One of ordinary skill in the art would result improving incorporating a query cache in which improves queries retrieval more efficiently (See Larson: Col 46, lines 29-34). In addition, the references (Gokturk, Yang, and Larson) teach features that are directed to analogous art and they are directed to the same field of endeavor as Gokturk, Yang, and Larson are directed to retrieving index data and performing a filter mechanism to classify image data.

Regarding claim 4, the modification of Gokturk and Yang teaches claimed invention substantially as claimed, however the modification of Gokturk and Yang does not explicitly teach the microservice architecture includes: a health monitor microservice configured to collect data on health of individual microservices of the microservice architecture; and a system monitor application programming interface configured to receive health status from the health monitor microservice and to output the health status to a platform manager of a platform that hosts the microservice architecture.

	Larson teaches the microservice architecture includes: a health monitor microservice configured to collect data on health of individual microservices of the microservice architecture (Larson: Col 26, lines 45-53; Instead of repartitioning or replicating a partition as a reactionary response to problems or crises, the searchable data service may provide one or more mechanisms that enable nodes to monitor the use and health of various resources on the nodes, including storage resources on storage nodes within the storage subsystem 206, to share the health information among nodes within the searchable data service, and to proactively work to avoid potential high stress or load on various resources within the searchable data service); and

a system monitor application programming interface configured to receive health status from the health monitor microservice and to output the health status to a platform manager of a platform that hosts the microservice architecture (Larson: Col 27, lines 63-67 and Col 28, lines 1-5; Thus, in one embodiment, there may be no central controller that monitors the health of the entire searchable data service implementation and attempts to optimize resources, and thus no single point of failure. Since health monitoring and main-tenance is performed locally on nodes and cooperatively within node groups instead of by a central controller, a global list of health information does not have to be maintained, and less health information has to be communicated globally across the entire searchable data service implementation).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Gokturk (teaches receive set of images and metadata corresponding to the images of the first set originating from the first entity and receiving a second set of images metadata corresponding to the second entity and generating the respective index for each set  and obtaining the features in and receiving the query images corresponding to the image) with the teachings of Yang (teaches to include process the query image by generating a vector representing the query image and perform a search on the vector and generate a ranking of the results using multiple rankers) to further include the teachings of Larson (teaches performing the operation utilizing a microservice architecture). One of ordinary skill in the art would result improving incorporating a query cache in which improves queries retrieval more efficiently (See Larson: Col 46, lines 29-34). In addition, the references (Gokturk, Yang, and Larson) teach features that are directed to analogous art and they are directed to the same field of endeavor as Gokturk, Yang, and Larson are directed to retrieving index data and performing a filter mechanism to classify image data.
	Regarding claim 5, the modification of Gokturk, Yang, and Larson teaches claimed invention substantially as claimed, and Yang further teaches the multiple rankers include a first level ranking microservice and a second level ranking microservice configured such the first level ranking microservice operates on inputs from results of the search of the first index to generate first candidates and the second level ranking microservice is configured to limit ranking to the first candidates (Yang: 3.4 Aspect-based Image Re-ranking; After calculating the aspect matching score, we blend it with the visual appearance score Sappearance (normalized Hamming distance) from image ranking to obtain the final visual seai-ch score to re-rank the initial ranked list of product images, i,e,, effective similarity score 5 = lSappearancc + (l - A)Saspect· Linear combination allo,vs fast computation ,vithout performance degradation Figure 5 shows some examples where relevance is improved by aspect re-ranking, Re-ranking by aspects such as shape of the neckline refines the result to match fine-grained properties while preserving the overall similarity, even though we did not retrieve the exact product. 4.2 Image Ranking; When our core vision service (Figure 7) sends incoming search requests to the image ranking service, the requests could be served be any node in the cluster, referred to as "serving node". Since each node is aware of the state of the cluster, it proxies incoming requests to all other nodes including itself. Each node further looks through partitions assigned to it and finds the closest N listings for a given image hash if it has categories mentioned in the request (Figure 8). Each node divides category partition into a set of sub-partitions of the same number of available CPU cores and executes search in parallel to find the nearest N items).  

	Regarding claim 6, the modification of Gokturk, Yang, and Larson teaches claimed invention substantially as claimed, and Yang further teaches the microservice architecture includes a microservice to remove duplicate images based on results output from the second level ranking microservice (Yang: 3.1 Category Recognition; The network was trained from scratch based on a large set of images from diverse eBay product categories including fashion, toys, electronics, sporting goods, etc. we remove any duplicate images and split the dataset into a training set and a validation set, where every category has images in both training and validation sets. 3.4 Aspect-based Image Re-ranking; Figure 5 shows some examples where relevance is improved by aspect re-ranking, For the blue denim skirt, before re-ranking. The first and fourth retrieved images do not match the query in color. We observe that deep features, trained for category classification, might sometimes deprioritize color information, Color matches after re-ranking by aspect value for color).  

Regarding claim 7, the modification of Gokturk, Larson, and Yang teaches claimed invention substantially as claimed, and Yang further teaches the microservice architecture includes a microservice to retrieve metadata associated with results output from the second level ranking microservice (Yang: 3.4 Aspect-based Image Re-ranking; Figure 5 shows some examples where relevance is improved by aspect re-ranking, For the blue denim skirt, before re-ranking. The first and fourth retrieved images do not match the query in color. We observe that deep features, trained for category classification, might sometimes deprioritize color information, Color matches after re-ranking by aspect value for color. After re-ranking by aspects, brand in top retrieved images match with query, In the third example, straps of the wedding dress get overlooked in the hash representations, re-ranking by aspects such as shape of the neckline refines the result to match fine-grained properties while preserving the overall similarity, even though we did not retrieve the exact product).  

Regarding claim 8, the modification of Gokturk and Yang teaches claimed invention substantially as claimed, however the modification of Gokturk and Yang does not explicitly teach the microservice architecture is configured with data flow in the microservice architecture achieved via web calls.

	Larson teaches the microservice architecture is configured with data flow in the microservice architecture achieved via web calls (Larson: Col 63, lines 49-54 and lines 57-61; In one embodiment, remote administration 402 application may establish communications channels (e.g., RPC (Remote Procedure Call) or HTTP communications channels) with the local administration 412 modules at specified searchable data service nodes (hosts 410), and requests to monitor one or more searchable data service components 414…requests that those searchable data service components 414 start sending messages for monitoring to the local administration 412 module. The local administration 412 modules forward these messages to the remote administration 402 application).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Gokturk (teaches receive set of images and metadata corresponding to the images of the first set originating from the first entity and receiving a second set of images metadata corresponding to the second entity and generating the respective index for each set  and obtaining the features in and receiving the query images corresponding to the image) with the teachings of Yang (teaches to include process the query image by generating a vector representing the query image and perform a search on the vector and generate a ranking of the results using multiple rankers) to further include the teachings of Larson (teaches performing the operation utilizing a microservice architecture). One of ordinary skill in the art would result improving incorporating a query cache in which improves queries retrieval more efficiently (See Larson: Col 46, lines 29-34). In addition, the references (Gokturk, Yang, and Larson) teach features that are directed to analogous art and they are directed to the same field of endeavor as Gokturk, Yang, and Larson are directed to retrieving index data and performing a filter mechanism to classify image data.
Regarding claim 12, the modification of Gokturk and Yang teaches claimed invention substantially as claimed, however the modification of Gokturk and Yang does not explicitly teach receiving, in an application programming interface configured as a microservice of the microservice architecture, testing data or changes to the microservice architecture; receiving, in an application programming interface configured as a microservice of the microservice architecture, testing data or changes to the microservice architecture; providing the testing data or changes to an upgrade coordinator, the upgrade coordinator structured as a microservice of the microservice architecture distributing, from the upgrade coordinator, the testing data or changes among the individual microservices of the microservice architecture.

Larson teaches receiving, in an application programming interface configured as a microservice of the microservice architecture, testing data or changes to the microservice architecture(Larson:Col 21, lines 34-53; In one embodiment, when there is a change in the storage subsystem 206, for example when a bucket is repartitioned, a partition is replicated, new storage nodes are added, new entries are added to a bucket, etc., the change may be communicated to the various node locators. Changes to the query subsystem 206, such as additions or removals of query nodes, may be communicated to the query anode, locators. In one embodiment, one local node locator may be initially updated in response to a change, and the change may then be propagated from that node locator to other node locators on other nodes in accordance with the gossip protocol.The searchable data service may include a communication mechanism among the various nodes and components that, for example, allows the storage and query node locators to monitor changes in the searchable data service implementation (e.g., added or removed nodes, replications, partitioning, writes to the storage subsystem 206, etc.) and to thus update the information stored in their respective tables according to the communicated update information); 

providing the testing data or changes to an upgrade coordinator, the upgrade coordinator structured as a microservice of the microservice architecture(Larson: Col 20, lines 8-22; In one embodiment, there may be two or more coordinator nodes and/or request routers 202 to distribute load and to provide redundancy by guarding against a single point of failure. Request router(s) 202 and one or more other associated components, which may reside on one or more coordinator nodes, may constitute a coordination subsystem or coordination service. Request router 202 examines an incoming service request to determine if the request is a storage node request or a query node request, determines an appropriate node ( e.g., storage node or query node) to receive the request, and forwards the request to the determined node the searchable data service implementation. If the request is a storage node request, the client is requesting a write operation ( e.g., add, delete, or replace) to indexing information stored in a bucket); and

distributing, from the upgrade coordinator, the testing data or changes among the individual microservices of the microservice architecture (Larson: Col 20, lines 8-22; In one embodiment, there may be two or more coordinator nodes and/or request routers 202 to distribute load and to provide redundancy by guarding against a single point of failure. Request router(s) 202 and one or more other associated components, which may reside on one or more coordinator nodes, may constitute a coordination subsystem or coordination service. Request router 202 examines an incoming service request to determine if the request is a storage node request or a query node request, determines an appropriate node ( e.g., storage node or query node) to receive the request, and forwards the request to the determined node the searchable data service implementation. If the request is a storage node request, the client is requesting a write operation ( e.g., add, delete, or replace) to indexing information stored in a bucket).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Gokturk (teaches receive set of images and metadata corresponding to the images of the first set originating from the first entity and receiving a second set of images metadata corresponding to the second entity and generating the respective index for each set  and obtaining the features in and receiving the query images corresponding to the image) with the teachings of Yang (teaches to include process the query image by generating a vector representing the query image and perform a search on the vector and generate a ranking of the results using multiple rankers) to further include the teachings of Larson (teaches performing the operation utilizing a microservice architecture). One of ordinary skill in the art would result improving incorporating a query cache in which improves queries retrieval more efficiently (See Larson: Col 46, lines 29-34). In addition, the references (Gokturk, Yang, and Larson) teach features that are directed to analogous art and they are directed to the same field of endeavor as Gokturk, Yang, and Larson are directed to retrieving index data and performing a filter mechanism to classify image data.

	Regarding claim 13, the modification of Gokturk and Yang teaches claimed invention substantially as claimed, however the modification of Gokturk and Yang does not explicitly teach collecting, in a health monitor microservice, data on health of the microservices of the microservice architecture; receiving, in a system monitor application programming interface configured as a microservice of the microservice architecture, health status from the health monitor microservice; and outputting the health status from the system monitor application programming interface to a platform manager of a platform that hosts the microservice architecture.

	Larson teaches collecting, in a health monitor microservice, data on health of the microservices of the microservice architecture (Larson: Col 26, lines 45-53; Instead of repartitioning or replicating a partition as a reactionary response to problems or crises, the searchable data service may provide one or more mechanisms that enable nodes to monitor the use and health of various resources on the nodes, including storage resources on storage nodes within the storage subsystem 206, to share the health information among nodes within the searchable data service, and to proactively work to avoid potential high stress or load on various resources within the searchable data service); 

receiving, in a system monitor application programming interface configured as a microservice of the microservice architecture, health status from the health monitor microservice(Larson: Col 27, lines 63-67 and Col 28, lines 1-5; Thus, in one embodiment, there may be no central controller that monitors the health of the entire searchable data service implementation and attempts to optimize resources, and thus no single point of failure. Since health monitoring and main-tenance is performed locally on nodes and cooperatively within node groups instead of by a central controller, a global list of health information does not have to be maintained, and less health information has to be communicated globally across the entire searchable data service implementation); and

outputting the health status from the system monitor application programming interface to a platform manager of a platform that hosts the microservice architecture(Larson: Col 27, lines 63-67 and Col 28, lines 1-5; Thus, in one embodiment, there may be no central controller that monitors the health of the entire searchable data service implementation and attempts to optimize resources, and thus no single point of failure. Since health monitoring and main-tenance is performed locally on nodes and cooperatively within node groups instead of by a central controller, a global list of health information does not have to be maintained, and less health information has to be communicated globally across the entire searchable data service implementation).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Gokturk (teaches receive set of images and metadata corresponding to the images of the first set originating from the first entity and receiving a second set of images metadata corresponding to the second entity and generating the respective index for each set  and obtaining the features in and receiving the query images corresponding to the image) with the teachings of Yang (teaches to include process the query image by generating a vector representing the query image and perform a search on the vector and generate a ranking of the results using multiple rankers) to further include the teachings of Larson (teaches performing the operation utilizing a microservice architecture). One of ordinary skill in the art would result improving incorporating a query cache in which improves queries retrieval more efficiently (See Larson: Col 46, lines 29-34). In addition, the references (Gokturk, Yang, and Larson) teach features that are directed to analogous art and they are directed to the same field of endeavor as Gokturk, Yang, and Larson are directed to retrieving index data and performing a filter mechanism to classify image data.
	Regarding claim 19, the modification of Gokturk and Yang teaches claimed invention substantially as claimed, however the modification of Gokturk and Yang does not explicitly teach receive, in an application programming interface configured as a microservice of the microservice architecture, testing data or changes to the microservice architecture; provide the testing data or changes to an upgrade coordinator, the upgrade coordinator structured as a microservice of the microservice architecture; distribute, from the upgrade coordinator, the testing data or changes among the individual microservices of the microservice architecture.

	Larson teaches receive, in an application programming interface configured as a microservice of the microservice architecture, testing data or changes to the microservice architecture(Larson:Col 21, lines 34-53; In one embodiment, when there is a change in the storage subsystem 206, for example when a bucket is repartitioned, a partition is replicated, new storage nodes are added, new entries are added to a bucket, etc., the change may be communicated to the various node locators. Changes to the query subsystem 206, such as additions or removals of query nodes, may be communicated to the query anode, locators. In one embodiment, one local node locator may be initially updated in response to a change, and the change may then be propagated from that node locator to other node locators on other nodes in accordance with the gossip protocol.The searchable data service may include a communication mechanism among the various nodes and components that, for example, allows the storage and query node locators to monitor changes in the searchable data service implementation (e.g., added or removed nodes, replications, partitioning, writes to the storage subsystem 206, etc.) and to thus update the information stored in their respective tables according to the communicated update information);

 provide the testing data or changes to an upgrade coordinator, the upgrade coordinator structured as a microservice of the microservice architecture (Larson: Col 20, lines 8-22; In one embodiment, there may be two or more coordinator nodes and/or request routers 202 to distribute load and to provide redundancy by guarding against a single point of failure. Request router(s) 202 and one or more other associated components, which may reside on one or more coordinator nodes, may constitute a coordination subsystem or coordination service. Request router 202 examines an incoming service request to determine if the request is a storage node request or a query node request, determines an appropriate node ( e.g., storage node or query node) to receive the request, and forwards the request to the determined node the searchable data service implementation. If the request is a storage node request, the client is requesting a write operation ( e.g., add, delete, or replace) to indexing information stored in a bucket); and 

distribute, from the upgrade coordinator, the testing data or changes among the individual microservices of the microservice architecture (Larson: Col 20, lines 8-22; In one embodiment, there may be two or more coordinator nodes and/or request routers 202 to distribute load and to provide redundancy by guarding against a single point of failure. Request router(s) 202 and one or more other associated components, which may reside on one or more coordinator nodes, may constitute a coordination subsystem or coordination service. Request router 202 examines an incoming service request to determine if the request is a storage node request or a query node request, determines an appropriate node ( e.g., storage node or query node) to receive the request, and forwards the request to the determined node the searchable data service implementation. If the request is a storage node request, the client is requesting a write operation ( e.g., add, delete, or replace) to indexing information stored in a bucket).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Gokturk (teaches receive set of images and metadata corresponding to the images of the first set originating from the first entity and receiving a second set of images metadata corresponding to the second entity and generating the respective index for each set  and obtaining the features in and receiving the query images corresponding to the image) with the teachings of Yang (teaches to include process the query image by generating a vector representing the query image and perform a search on the vector and generate a ranking of the results using multiple rankers) to further include the teachings of Larson (teaches performing the operation utilizing a microservice architecture). One of ordinary skill in the art would result improving incorporating a query cache in which improves queries retrieval more efficiently (See Larson: Col 46, lines 29-34). In addition, the references (Gokturk, Yang, and Larson) teach features that are directed to analogous art and they are directed to the same field of endeavor as Gokturk, Yang, and Larson are directed to retrieving index data and performing a filter mechanism to classify image data.

	Regarding claim 20, the modification of Gokturk and Yang teaches claimed invention substantially as claimed, however the modification of Gokturk and Yang does not explicitly teach collect, in a health monitor microservice, data on health of the microservices of the microservice architecture; receive, in a system monitor application programming interface configured as a microservice of the microservice architecture, health status from the health monitor microservice; and output the health status from the system monitor application programming interface to a platform manager of a platform that hosts the microservice architecture.

	Larson teaches collect, in a health monitor microservice, data on health of the microservices of the microservice architecture (Larson: Col 26, lines 45-53; Instead of repartitioning or replicating a partition as a reactionary response to problems or crises, the searchable data service may provide one or more mechanisms that enable nodes to monitor the use and health of various resources on the nodes, including storage resources on storage nodes within the storage subsystem 206, to share the health information among nodes within the searchable data service, and to proactively work to avoid potential high stress or load on various resources within the searchable data service); 

receive, in a system monitor application programming interface configured as a microservice of the microservice architecture, health status from the health monitor microservice (Larson: Col 27, lines 63-67 and Col 28, lines 1-5; Thus, in one embodiment, there may be no central controller that monitors the health of the entire searchable data service implementation and attempts to optimize resources, and thus no single point of failure. Since health monitoring and main-tenance is performed locally on nodes and cooperatively within node groups instead of by a central controller, a global list of health information does not have to be maintained, and less health information has to be communicated globally across the entire searchable data service implementation); and 

output the health status from the system monitor application programming interface to a platform manager of a platform that hosts the microservice architecture (Larson: Col 27, lines 63-67 and Col 28, lines 1-5; Thus, in one embodiment, there may be no central controller that monitors the health of the entire searchable data service implementation and attempts to optimize resources, and thus no single point of failure. Since health monitoring and main-tenance is performed locally on nodes and cooperatively within node groups instead of by a central controller, a global list of health information does not have to be maintained, and less health information has to be communicated globally across the entire searchable data service implementation).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Gokturk (teaches receive set of images and metadata corresponding to the images of the first set originating from the first entity and receiving a second set of images metadata corresponding to the second entity and generating the respective index for each set  and obtaining the features in and receiving the query images corresponding to the image) with the teachings of Yang (teaches to include process the query image by generating a vector representing the query image and perform a search on the vector and generate a ranking of the results using multiple rankers) to further include the teachings of Larson (teaches performing the operation utilizing a microservice architecture). One of ordinary skill in the art would result improving incorporating a query cache in which improves queries retrieval more efficiently (See Larson: Col 46, lines 29-34). In addition, the references (Gokturk, Yang, and Larson) teach features that are directed to analogous art and they are directed to the same field of endeavor as Gokturk, Yang, and Larson are directed to retrieving index data and performing a filter mechanism to classify image data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2002/0091678 issued to Miller et al. (hereinafter as “Miller”) teaches Multi-query data visualization in analyzing the query object and allows comparison to be display based on relationship.
U.S Patent Application Publication 2002/0123994 issued to Schabes et al. (hereinafter as “Schabes”) teaches finding results for a query based on the large body of information according to the index that is provided. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10/7/2022
/ANDREW N HO/Examiner
Art Unit 2162      


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162